                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KATHY CROSBY, et al.,                          Case No. 20-cv-08529-MMC
                                  8                      Plaintiffs,
                                                                                        ORDER GRANTING IN PART AND
                                  9                v.                                   DENYING IN PART DEFENDANT
                                                                                        COUNTY OF ALAMEDA'S MOTION
                                  10     COUNTY OF ALAMEDA, et al.,                     TO DISMISS
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant County of Alameda’s (“the County”) Motion, filed
                                  14   April 9, 2021, “to Dismiss Plaintiffs’ First Amended Complaint,” pursuant to Rule 12(b)(6)
                                  15   of the Federal Rules of Civil Procedure.1 Plaintiffs have filed opposition, to which the
                                  16   County has replied. Having read and considered the papers submitted in support of and
                                  17   in opposition to the motion, the Court rules as follows.2
                                  18                                         BACKGROUND
                                  19          The instant action arises out of the death of Christopher Crosby on December 4,
                                  20   2019, while incarcerated at Santa Rita Jail in Alameda County. (See First Am. Compl.
                                  21   ¶¶ 14-15.) Plaintiff Kathy Crosby is the mother of Christopher Crosby, and plaintiff C.C.
                                  22   is the daughter of Christopher Crosby. (See id. ¶¶ 8-9.) In their First Amended
                                  23   Complaint (“FAC”), plaintiffs allege Christopher Crosby was admitted to the Santa Rita
                                  24   Jail in February 2018 and classified as a suicide risk by County correctional officers and
                                  25

                                  26          1
                                               The remaining named defendant, Wellpath, Inc. (“Wellpath”), has not joined the
                                  27   instant motion.
                                              2
                                  28              By order filed May 10, 2021, the Court took the matter under submission.
                                  1    staff from Wellpath, a company that “provides medical services for inmates at Santa Rita

                                  2    Jail.” (See id. ¶ 15.) According to plaintiffs, County staff and Wellpath staff “failed to

                                  3    properly monitor [Christopher] Crosby” and “failed to prevent [him] from possessing a

                                  4    plastic bag,” which, plaintiffs allege, he “placed . . . over his head” and “then suffocated

                                  5    and died.” (See id.)

                                  6           Based on the above allegations, plaintiffs assert claims against Wellpath and two

                                  7    sets of Doe defendants, specifically, Does 1-25, who, plaintiffs allege, were at all relevant

                                  8    times employees of the County, and Does 26-50, who, plaintiffs allege, were at all

                                  9    relevant times employees of Wellpath. (See FAC ¶¶ 10-11.) In particular, plaintiffs

                                  10   assert, as against Wellpath and all Doe defendants, two federal Causes of Action, titled,

                                  11   respectively, “Fourteenth Amendment, 42 U.S.C. § 1983[;] Violation of Christopher

                                  12   Crosby’s Substantive Due Process Rights” and “Fourteenth Amendment, 42 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1983[;] Violation of P[laintiffs’] Right to a Familial Relationship”; additionally, as against

                                  14   Wellpath and Does 26-50, plaintiffs assert one state law Cause of Action, titled “Wrongful

                                  15   Death– Negligence.”3

                                  16                                            DISCUSSION

                                  17          By order filed February 3, 2021, the Court approved the parties’ stipulation to

                                  18   dismiss with prejudice plaintiffs’ state law Causes of Action to the extent brought against

                                  19   the County in plaintiffs’ initial complaint (see Order, filed Feb. 3, 2021, at 3:3-8), and by

                                  20   order filed February 26, 2021, dismissed with leave to amend plaintiffs’ federal claims as

                                  21   asserted therein against the County, finding such claims were subject to dismissal “for

                                  22   failure to allege sufficient facts to support a finding of municipal liability under § 1983.”

                                  23   (See Order, filed Feb. 26, 2021, at 2:10-15 (citing Monell v. Dep’t of Soc. Servs., 436

                                  24   U.S. 658, 691 (1978)).) On March 26, 2021, plaintiffs filed the FAC.

                                  25          By the instant motion, the County first contends plaintiffs’ claims, to the extent

                                  26
                                  27
                                              3
                                                By order filed May 5, 2021, the Court approved the parties’ stipulation to dismiss
                                       with prejudice plaintiffs’ state law Cause of Action titled “Violation of California
                                  28   Government Code § 845.6.” (See Order, filed May 5, 2021.)

                                                                                       2
                                  1    alleged against the County, are again subject to dismissal for failure to state a claim. As

                                  2    the County acknowledges, however, none of the Causes of Action alleged in the FAC are

                                  3    asserted against the County, an absence that does not appear to have been an

                                  4    oversight. (See Opp. at 5:10-12 (stating “[p]laintiffs will seek leave to amend to add

                                  5    causes of action against the County of Alameda once the parties participate in

                                  6    discovery”).)

                                  7           In any event, even assuming plaintiffs did intend to include the County in their

                                  8    federal Causes of Action, such claims, as the County points out, are again subject to

                                  9    dismissal for failure to allege sufficient facts to support a finding of municipal liability

                                  10   under § 1983, as plaintiffs have failed to allege facts showing any alleged deprivation of

                                  11   constitutional rights occurred as a result of a municipal policy. See Monell, 436 U.S. at

                                  12   691 (holding municipality may not be held liable under § 1983 unless alleged wrongful act
Northern District of California
 United States District Court




                                  13   was committed “pursuant to an official municipal policy”).4

                                  14          Consequently, plaintiffs’ claims, to the extent asserted against the County, will be

                                  15   dismissed,5 and, given plaintiffs’ failure to cure the previously identified deficiencies in the

                                  16   initial complaint, such dismissal will be without further leave to amend. If, however,

                                  17   during the course of discovery, plaintiffs learn of facts supporting a cognizable claim for

                                  18   relief against the County, they may seek reconsideration of such dismissal. See Civil

                                  19   L.R. 7-9(b) (setting forth grounds upon which motion for reconsideration may be heard).

                                  20          Next, the County, in its Reply, argues plaintiffs’ federal Causes of Action, to the

                                  21   extent asserted against Does 1-25, are also subject to dismissal, on the ground that the

                                  22
                                              4
                                  23            To the extent plaintiffs argue a report released by the United States Department
                                       of Justice Civil Rights Division on April 22, 2021 supports a finding of municipal liability
                                  24   under § 1983 (see Opp. at 4:27-5:7), such argument is unavailing, as the report cannot
                                       be considered in connection with the instant motion. See Schneider v. Cal. Dep’t of
                                  25   Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (holding, “in determining the propriety of a
                                       Rule 12(b)(6) dismissal, a court may not look beyond the complaint” (emphasis omitted)).
                                  26          5
                                                 In light of this finding, the Court does not address the County’s additional
                                  27   argument that “[p]laintiffs’ allegations do not meet the ‘deliberate indifference’ standard
                                       for their First [C]ause of [A]ction, or ‘shocks the conscience’ standard[] for their Second
                                  28   [C]ause of [A]ction.” (See Mot. at 11:19-21.)

                                                                                       3
                                  1    FAC lacks facts sufficient to support either claim against them. As the County, in its

                                  2    Motion, only sought dismissal of “[p]laintiffs’ claims against the County” (see Mot. at 13:6-

                                  3    8), and did not seek dismissal of any Doe defendants until its Reply (see Reply at 2:17-

                                  4    19, 8:4-9:18), the Court has not considered such argument herein.6 See, e.g., Lentini v.

                                  5    Cal. Ctr. for the Arts, Escondido, 370 F.3d 837, 843 n.6 (9th Cir. 2004) (refusing to

                                  6    consider argument raised for the first time in reply; noting opposing party had no

                                  7    opportunity to respond).

                                  8                                           CONCLUSION

                                  9           For the reasons stated above, the County’s Motion to Dismiss is hereby

                                  10   GRANTED in part and DENIED in part, as follows:

                                  11          1.     To the extent the County seeks dismissal of plaintiffs’ claims as alleged

                                  12   against the County, the motion is GRANTED, and such claims are hereby DISMISSED
Northern District of California
 United States District Court




                                  13   without further leave to amend.

                                  14          2.     To the extent the County seeks dismissal of plaintiffs’ claims against Does

                                  15   1-25, the motion is DENIED without prejudice to its filing, if appropriate, a motion on their

                                  16   behalf.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: May 18, 2021
                                                                                               MAXINE M. CHESNEY
                                  20                                                           United States District Judge
                                  21

                                  22

                                  23
                                              6
                                  24             To the extent the County, in its Motion, raised a challenge to the sufficiency of
                                       plaintiffs’ factual allegations other than those pertaining to a municipal policy, it did so
                                  25   solely as a secondary argument on behalf of the County, and, indeed, there is some
                                       question as to whether counsel for the County has any authority to represent the Doe
                                  26   defendants or include them in their Rule 12(b)(6) motion. See Perez v. City of Hastings,
                                       Neb., No. 4:16CV3158, 2017 WL 1066574, at *4 (D. Neb. Mar. 21, 2017) (questioning
                                  27   “whether the named City and County defendants and their counsel ha[d] authority to
                                       respond for the as yet unidentified Doe defendants in their individual capacities and seek
                                  28   dismissal on their behalf”).

                                                                                     4
